Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 1 of 26 Page ID
                                 #:2347




                           EXHIBIT 7
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 2 of 26 Page ID
                                 #:2348



                          riii�i<e
                                                                :
                                                                    § tyi�)      t NOi¢ Vehi9'e Type,            Un!adeh Wei.9hVMateri�).
      1964 "'              e.li.moyJ��\,�i; 1(/ ·��J.;ied           26>           )R¢'..           ..   . ·. .     '    . .        . ·32.10
          : :i�;:: �        iS:
                                     N�s; ill
                                                                     : ·,:;·
                                                                                      ·"·'·
                                                                                                                             . Vehicle·Nbr
                        M,J: ?:it              .Ji                                                                          . • :. 4554641
                                                                                                                             . \·,'      ··.·.,
          /,i'. Till�'!ss!Jibat;:]:;yJhi ·                                                                                            Fleet.Nbr
          ..... ., 011os1201�k            ,,.;;:��B41201�.·
                             .:�t:   ·X.l::�.




                                                                                                                      EXHIBIT 7
                                                                                                                       Page 34
 KEEP
    I
      IN A SAFEAPLACE . ANY ALTERATION, USE OF CORRECTION FLUID OR ERASURE VOIDS THIS CERTIFICATE.
            ,<>.,   •                                    ,.._                  'I,,           ;{
 Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 3 of 26 Page ID
                                  #:2349

 Montana Vehicle Registration               Valid Through Date 12/3119999                       RenewalCustNbr38-40269
County      Lewis and Clark        Issue Date 06/24/2019               Tab Nbr      AXXXXXXXX             Park Fee Paid
Usage       Regular                User          pJ05a001              Plate Nbr    CLW930
Reg Usage   Regular                Fleet Nbr                           Plate Type   Centennial (PC)
Reg Type    Permanent              OTN

.Owners 7Lessors
 RCC America LLC
 407 E King St
 East Helena, MT 59635


VIN            8971              Year     1964                  Make      Plymouth         Model    Belved•re
Veh Type Passenger (PCI          Style    20                    Color     Gold            Ext Model
Weight   3210                    Ton Code                                                 Veh Nbr 4664641
OedGWi                           GVWClass                       GVWBeg                    GI/WEnd


               RCC America LLC
               PO Box 1166
               East Helena, MT 596351165




By registeringthis vehicle th e applicant acknowledges having
knowledge of the FMCSR and FHMR, if applicable.


Tab Number
AXXXXXXXX
 Month Number
 PERM




                                                State of Montana
                                            Attention Vehicle Owner

                                    · When applying tab to rear license plate:
                                     1. Thoroughly clean license plate.
                                     2. Peel tab from backing.
                                     3. Place tab where indicated on face of dry, clean plate
                                        or over the top of the prior year's tab.
                                     4. Firmly rub tab and edges down.
       This registration receipt must be in the motor vehicle or trailer to which it pertains at all times. The driver or
person in control of the vehicle or trailer must display this receipt to a peace officer or any officer or employee of the
Montana Department of Justice or Department of Transportation, upon demand of the officer or employee.
       Montana law requires the owner of any motor vehicle that is registered and operated on a public highway or a
private way commonly used by the public in this state to continuo1.1sly maintain mandatory motor vehicle liability
Insurance in the amounts specified by law. Unless this vehicle qualifies for an exemption under Mont. Code Ann. §
61-6-303, such as a motorcycle or quadricyde, mandatory motor vehicle liability insurance Is requir:ed.
       Proof of compliance with the mandatory liability insurance law must be in the motor vel:licle. The owner or
driver of the motor vehicle must display the insurance card or other proof of compliance to any peace officer, judge or
otncr outnon.:cd tndlvtduot upon demand, Vfolotfqn of tnl:, r.,qufrement i:, o misdemeanor thot c;orrie:, the :,omc
penalties as a no insurance violation.

                     Next time, you may renew your vehicle registration onllne at https://app.mt.gov/vrr/

            Public Safety is a Partnership: Buckle Up Slow Down - Dant Drink and Drive

                                                    dojmt.gov/ driving




                                                                                                                EXHIBIT 7
                                                                                                                 Page 35
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 4 of 26 Page ID
                                 #:2350




                           EXHIBIT 8
   Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 5 of 26 Page ID
                                    #:2351
  Montana Vehicle Registration                          Valid Through Date 12/31/9999                       RenewalCustNbr3840269
  County            Lewis 1,1nd. Clark , .     Issue Date 07/08/2019               Tab Nbr      AXXXXXXXX            . Park Fee Paid   •
  Usage             Regular·                   User          pj0509                Piate Nbr
  Reg lJsage        Regular                    Fleet Nbr                           Plate Type   MT Police Protect Asn (TK)
  Reg Type          Permanent                  OTN

  owners 7 Lessors.
  RCC Ame.rica LLC
  407 E King St
  East Helena, MT 59635


  VIN                                329.0   Year        1997             Make        Chevrolet        Model     Gmt400
  Veh. Type Truck (TK)                       Style       PK               Color       Black            Ext Model
  Weight                                     Ton Gode    1 Ton                                         Veh Nbr 4509207
  Deel GWv 10000                             GWv Class   Class 1          GWv Beg 07/01/2019           GWv End 12/31/9999


                         RCC America LLC
                         PO Box 1165
                         East Helena, MT 596351165




  By registering this vehicle the applicant acknowledges having
  knowledge of the FMCSR and FHMR, if applicable.


  Tab Number
  AXXXXXXXX

  Mo.nth·.N.umber
  PERM




 •
                                                           State of Montana
            .   '   :                                  Attention Vehicle Owner·
        .
                                              When applying tab to rear license plate:
                                              1. Thoroughly clean license plate.
                                              2. Peel tab from backing.
                                              3. Place tab where iAdicated on face of dry1 clean plc,te
                                                 or over the top of the prior year's tab.
                                              4. Firmly rub tab and edges down.
         This registration receipt must be in the motor vehicle or trailer to which it pertains at all times. The driver or
  person in control of the vehicle or trailer must display this receipt to a peace officer or any officer or employee of the
. Montana Department of Justice or D.epartment of Transportation, upon demand of the officer or employee.
         Montana law re.quires the owner of any motor vehicle that is registered and operated on a public highway or a
  private way commonly used by the public in this state to continuously maintain mandatory motor vehicle liapility
  insurance in the amounts specified by law. Unless th1s vehicle qualifies for an exemption under Mon�. C.ode Ann .. §
  61-6-303, such c}S a motorcycle or q'uadricycle, mandatory motor vehicle liability insurance is required.
         Proof of compliance with the mandatory liability insurance law must be in the motor vehicle.. The owner or
 driver of the mqtor vehicle must display the in.surance card or other proof of compliance
                                                                                                to any peace officer, judge or
 other authorized individual upon demand. Violation of this requirement is a misdemeanor that carries the same
 penalties as a no insurance violation.

                              Next time, you may renew your vehicle registration online at https://app.mt.gov/vrr/

                Public Safety is a Partnership: Buckle Up Slow Down - Dont Drink and Drive

                                                               dojmt.gov/ driving




                                                                                                                              EXHIBIT 8
                                                                                                                               Page 36
                                  Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 6 of 26 Page ID
                                                                   #:2352




                                                                                 06-04-2019


                                          1997                                                                             CHEV
                                                                                                                                                                                         · 1




                                  VIN:                                   290                           SELLER: SIMPSON BUICK GMC CADILLAC
    -· - ·- - - - - - -- - - - -· - -- - - - - - -- X -· - - -·- -- __ - - --· __ ·-· __ -· _ ·- __ ·- __ _____ __ ... ___ - X ... ____ ... _ ·- -· ____ ··- -· -· _____ _
                                                              Cut Here - Keep this section wi.th vehicle until registered and plated

                                                TEMPORARY VEHICLE REGISTRATION
              y
:femp.orar Plate Number       .          Issue Date       Expiration Date        VIN                                          Vehicle Year     Make     Color   Model   Body Style   .
;AAJl6090                                04-25-2019       06�04-2019                                            3290          1997             CHEV     BLK     GMT     PK
I Owner #1 Name                                                                                                              Tselling Dealer
: RCC AMERICA LLC                                                                                                             ! SIMPSON BUICK GMC CADILLAC
j Owner #2 Name                                                                                                               j Dealer Number
I                                                                                                                             l----------
; Street Address                                           City                             State        Zip                  (
, 407 E KING ST                                            EAST HELENA                     .ivlT         59635
; Mailing Address                                          City                             State        Zip
                                                                                                                              j
                                                                                                                              ,                       PRIVATE SALE
l PO BOX 1165                       .                           -
                                                           EAST HELENA                 ·    MT           59635-11651·
Montana _Department of Justice                                                                                                           .               Motor Vehicle Division


                                                                                                                                                                         EXHIBIT 8
                                                                                                                                                                          Page 37
              Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 7 of 26 Page ID
                                               #:2353


                                                                     Bill of Sale
        P.O. Box 2014311 302 N Roberts, Helena, MT S9620-1491·                   Phono (406) 444-3661        Fax {406) 444-0116      o     mvdtitleinfo@mt.gov

                                           *** This form must be completed in its entirety. ***
       As recorded· on this form, I received the su m o f               one and no/100 ------------------------------------------------- ----- dollars

       ($   1.00    OVC           )     and other valuable consideration to sell, transfer and deliver to

       Purchaser         RCC AMERICA, LLC                                                               Dl./FEIN/Tribal ID/Corp ID*       C1110754
       Address        407 EAST KING ST., P O BOX 1165, EAST HELENA, MT 59635
       my right, title and interest to the following described vehicle/vessel:

       Year    1997                   Mak e     CHEVROLET                                       Model    ---------
                                                                                                         C3500                       style      -------
                                                                                                                                                PK
       Vehicle/Hull Identification No .                                        290                          License Plate No.

       I Salvage vehicle {must be 15 years old or older):                                                  D Yes       GZJ No
       I Sold for. parts only: Yes                      D         No [lJ
      Odometer Statement
      The (check one) Ofive or Osix digit odometer now reads (no tenths)                     miles, date read ______
      and to the best of my knowledge it reflects the actual mileage unless one of the following statements is checked:

       :;�:1.':00J1lo:t·t:Het'i(.> D The odometer readin               reflects the amount of mileage in excess of its mechanical limits.
       ui,r�.�S$'.AP.�Lic;i,\ij.1,.;i;{ D The odometer eadin           is not the actual mile age. Warning - odometer discre ancy.


(
      I (purchaser) am aware of the odomete
                                                                                                                            '-{   Z.2- \ '\
                                                                                                                                  MARG-�2019
       Pu.rchaser's signature                                                                                             Date

       Purcha ser's printed name         RCC AMERICA, LLC BY:                                                                        MEMBER
      Electronic title acknowledgement if electronic record transfer is required in accordance with MCA 61-3-220(l){a) &
      (2), I certify that:
        o     I am not in possession of the title,
        o     r am the owner of this vehicle and l authorize the transfer to the above-named purchaser.
        o     I have not previously transferred to another person for sale.
      I further certify that:
        o   I have the right to sell the vehicle/vessel described above and will warrant and defend the tltle against the claims and demands
            of all persons except the secured pa     noted on the Montana title application.
        "   Under penalty of law (MCA 45-7-203 Ice ify that the statements made and information contained on this form are true and
            correct to the best of my knowledge i for tion, and belief; I am the person named on this form; a           f si, in f r business
                                                                                                                       } g_g � s,> dJ
            entity or trust, I have full authority o      .                                                        � L. �                 7          I\
    ..; Seller's signature                                                                                                Date                  3t+--' 2019
                               This is my legal slg   ture (All owners must sign)
      Seller's printed name       MAZEN ADIB RADWAN                                                     DL/FEIN/Tribal ID/Corp ID* --------
                                      If signing for a business entity, give full entity name
      Addr ess      3 STUDEBAKER, IRVINE, CA 92618
              *DL=Drlver License No.; FEIN=Federal Employee ldentlncatlon No.; Trlllal JD=Trlllal Jdenuncatlon card No.; Corp 1o�corpornte Identification No.


                                                                 Signed before me on                             Notary Stamp/Seal       :;:..�:,· r.ff,: ,i:>,":�;·t
                                                                 (date)                                                                       c�!'�r�J\:jr:i:�Jt:


                                                                                                                                         bl::iR• ,.'.J1r (t'-;· 20'1
      by(c��� orrn)
                                                                                                                                                                - • 0.
                                                Adib         �_c:tcil�cin
                                                                                                                                         : "\                        •.•1

      Notary signature
                                      Sandhya Chowhan-Pawar, Notary Public
                                                      Montana county and state authorities reserve the right to reject any form that has been altered.
      MV24 (1/18)                                                                      This form is available In alternate formats ror people with dlsabllltles.


                                                                                                                                                      EXHIBIT 8
                                                                                                                                                       Page 38
       Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 8 of 26 Page ID
                                        #:2354

                                CALIFORNIA ALL- PURPOSE
                            CERTIFICATE OF ACKNOWLEDGMENT
       A notary public or other officer completing this certificate verifies only the identity
       of the individual who signed the document to which this certificate is attached,
       and not the truthfulness, accuracy, or validity of that document.

      State of California                                                      }

      County of              Orc\,"::}1,                                       }
                                                                                             y                                      y
                                                       before me, ----
                                                                    Sandh a Chowhan-Pawar, N0tar Public
                                                                                       "'"'n""'"'es ""rt-an _m_e-an..,.d""h�il1=�h-e
                                                                        ----,,(H,,..e-re                                         e o""'ffce
                                                                                                                                         ,...
                                                                                                            i                 0 1       l �r)_____
      personally appeared               M otZ-eV1 Aol I b /Z0tcl WC\V'J
      who proved to me on the basis of satisfactory evidence to be the person�) whose
      name(/) �/are subscribed to the within instrument and acknowledged to me that
      he/SAelthey executed the same in his/1:l.el:ttheir authorized capacity-fies), and that by
     ._!2!.s/Refttheir signaturekS) on the instrument the perso�, or the entity upon behalf of
      which the person(� acted, executed the instrument.


      I certify under PENALTY OF PERJURY under the laws of the State of California that
      the foregoing paragraph is true and correct.
                                                                                                                   �� SANDHYA CHOWHAN·PAWAR�
      WITNESS my hand and official seal.                                                                              . COMM.-..2282814 o
                                                                                                                       NOTARY PUBllC.cAUFORHIA �
                                                                                                                                                          20231
      �Qffi.Q!d
                                                                                                                            ORANGE COIJffTV    Cal


                                            f,-
                                                                                                                       My Tenn Exp. March 29,
/
�otary Public§fliiture.                                                  (Notary Public Seal)


                                                                                             INSTRUCTIONS FOR COMPLETING TIDS FORM
    ADDITIONAL OPTIONAL INFORMATION                                                Thisform complies with current California statutes regarding nota,y wording and,
    DESCRIPTION OF THE ATTACHED DOCUMENT                                           ifneeded, should be completed and al/ached to the do �ument. Acknowledgments


            '21U
                                                                                   from other states may be completedfor documents bemg sent to that state so long
                                                                                       e wording does not require the California nota,y to violate California notary
                         D( St�{&_                                                 r;:�


                                    u_
    (Title or description of attac p.ed document)                                  • State and County information must be the State and County where the document
                                                                                     signer(s) persoilaliy appeared before the notary public for acknowledgment.
                8 j4 e-f        1
                              ) fv                                                 • Date of notarization must be the date that the signer(s) personally appeared which

                              I
    (Title or description of attached document continued)


                                                        1Z-l-/
                                                                                     must also be the same date the acknowledgment is completed.
                                                                                   • The notary public must print his or her name as it appears within his or her
    Number of Pages __ D.ocument Date                            l.1                 commission followed by a comma and then your title (notary public).
                                                                                   • Print the name(s) or document signer(s) who personally appear at the time of
                                                                                     notarization.
        CAPACITY CLAIMED BY THE SIGNER                                             • Indicate the correct singular or plural forms by crossing off incorrect forms (i.e.
         CJ Individual (s)                                                           he/she/they, is /are ·) or circling the correct forms. Failure to conectly indicate this

        f:J.,
            Corp orate Officer
                                                                                     information may lead to rejection of document recording.
                                                                                   • The notary seal impression must be clear and photographically reproducible.

                 (Title )
                                  ceo                                                fmpression must not cover text or lines. If seal impression smudges, re-seal if a
                                                                                     sufficient area pennits, othenvise complete a different acknowledgment form.
                                                                                   • Signature of the notary public must match the signature on file with the office of
         0 Partner(s)                                                                the county clerk.
         D Attorney-in-Fact                                                             •:• Additional information is not required but could help to ensure this
         o Trustee(s)                                                                         acknowledgment is not misused or attached to a different document.
                                                                                        •!• · Indicate title or type of attached document, number of pages and date.
         o Other __________                                                             •:• Indicate the capacity claimed by the signer. lf the claimed capacity is a
                                                                                              corporate officer, indicate the title (i.e. CEO, CFO, Secretary).
 2015 Versiori \•v-..1�'VJ NotaryClasses.con: 800··873..9865                       • Securely attach this document to the signed document with a staple.
                                                                                                                                                          EXHIBIT 8
                                                                                                                                                           Page 39
                          Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 9 of 26 Page ID
          A F';.ib/ft! S�n·r;a Agency
                                      VEHICILE/VIESSIEl TRANSFE!R AND R!EASSIGMMENT FORM
                                                              #:2355
          INSTRUCTIONS ON REVERSE SIDE -- ALL SIGNATURES MUST BE IN 11\!K - PHOTOCOPIES MOT ACCEPTED




                          t��
            This form ls not the ownership certificate. It mu.st accompany the titling document or [Ac"ooismoN NUMBER (D1SMANTLF.RONIY)
                                                                                                                                                                   J

                      . ·
          _ App!ication for Duplicate Title. For Car Buyer's !:Jill or Rights, vis� www.dmv.ca.gov.
          . s!icri&r.�'.1':.::.::_"v1:}ilGL�lVES$EL))�SCRIP'.t1b�j.                                                                                             . ,, .        ' : •.

                    �
                                                                                                                                  .    . ·.:·. .                                           ·; .·, ·. . .: ./:.: -: .


    r-�-::'::_J"e=�-
                                                                                                 O EL                                       LICENSE PLATE/CF NO.            MOTORCYCLE ENGONE NUNBER
                                                                                           V.
                                                                                             �� �
                                                                                       1


                              · . _LE .. ·.- . ···.:.. · ·. · �- · · · · ·
                                $A                                         ·· ... � - ·;.· · . ,-·
     . st�TiO N��:�. : �,,� oF .
    j �anita:...A-uto-sales;"H--€'----�--'--"---'--------------'--��---�--'---'-�'-'--'--
           1/We ___                                                                                                                   _ sell, transfer, and deliver the above vehicle/vessel

                                                                                                                                                                                       [!5cc?-]
                                                         PRINT SELLER'S NAME(S)



    0
     � to                                     d
                                              · --'-
                                              f\
               �E.=N�__,_�--'""D�\·E>��lli\-�11--"       �- on �]}f7
                                                  �·i\f\:..:_
                                               PRINT BUYER'S NAME(*"                                                       MO         DAY
                                                                                                                                            l�2JJfl}
                                                                                                                                                   ·YF.AR
                                                                                                                                                                for the amount of
                                                                                                                                                                                         (SELLING PRICE)


    � If this was a gift, indicate relationship:                                                                                      (e.g., parents, spouse, friend, etc.) �------�
                                                                                                                                                                                           (GIFT VALUE)




           Federal and State taw requires that you state the mileage upon transfer of ownership. Failure to complete or providing
           a false statement may result in fines and/or -,mprtsonment.

    ;
      The odometer now reads
    g reflects .the ACTUAL mileage unless
                                                  DDD DDD k-3il
                                         . .....·-..· ···
                                                          ,
                                                           the following
                                             one of.........                 .
                                                                               statements
                                                                  .. ·� .....-·--·-··-
                                                                                             is cf1ecked.
                                                                                                                                           .
                                                                                            (no tenths) miles, and to the best of my knowledge
                                                                                       --·---·-············ ·····-·-· ·- --..····-·--- · --·-······ ··· ...... ..                                                      ·-···
                                                WARNING-ODOMETER DISCREPANCY
      D Odometer   . reading is NOT the actual mileage                                D Mileage EXCEEDS the odometer mechanical limits
          ----,-----....-.-�-----------�·-----------------------..,....--,,-,-
      Explain odometer discrepancy:---------------------------------
          $ECJ]QN ·4.� B.UYER A.ND SEI-L!:R (MUST hand prini his or.her mime, elate and sign·this:sE1¢ticm
                                                                          ·:)                              _... ·· ··
           .       .. .          .      ··----------------,-----------------.__;.--'-'-''-'---
(                                                                                                  BUYER'S SECTION
           I ar.knowledge the odometer reading and the facts of the transfer. I certify (or declare) under penalty of perjury under
           the laws of the State
                            --·-
                                 of Californ;a that the foregoing is true an orrect.
           PRINT BUYER'S NAME                                                                    SIGNATURE                                                           DATE          OUID OR DEALER/DISM It

    �             �\                           -                                  1\NX                                -
    ffi    PRINT BUYER'S IIAME           --'-'-                                                     -:- N.,..,A=JUR=E
                                                 -1'>"='--�:C....L--"-':....:.!...........:::,'+:-SlG
                                                                                                                =
                                                                                                                       ..,,_1"1                                      DATE          DUID OR DEALER/DISM #

                                                                                                 X
           PRINTBUVER'S NAME                                                                     SIGNATURE                                                           DATE          OL/ID OR DEALER/DISM #




           I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing is true and
           correct.

    ll:
                                       ,::-- - ----- -----4==.,,.,,- --===- ---'-----4-:c- = =--- -+ :-:-� ""                                              -­
    � kPR -           e=· :.-,
                e"""'-=    . -,-,I .,..,
          I NT s LL R .c: � A       ME                                                DA JE         DLll D' oR:::: -;::D-;:-,EALE    ;=; /Dl
                                                                                                                               ,.,.. R          ;-;s ,-;:-
                                                                                                                                         �,;:: SM
        = ,,..=
                                                                                                                                                      ff

    lll

           PRINT SELLER'SNAME                                                                    SIGNATURE                                                           DATE          DUIO OR DEALER/DtSM U
                                                                                                 X
                                                                                                 c ouston                                                   s                      DAYTIME TELEPHONE ND.



           SECTlON 5 ---� P.OW_ER OF- Al"TOR
                                           _ NEV
    >-
    w
    g: I/We
    '1    � -------- -                             - N
                                                P NT  _ _A-ME-·(S-)-------------- -                                                                  appoint _______ ______
                                                AI                                                                                                                              PRINTNAME(S)
      . as my attorney in fact, to complete all necessary documents, as needed, to transfer ownership as required by law.
                     -               -                         -O - WR
                                                                 -E       _ - TT_O_R
                                                                        _ A
                                                                      _ F           _ - ------- - - -- ---�---.,.----- -----­
    � $IG�l.<>,T;JR--E -    R--
                            -U-
                       R QE E
                            I   -D-BY-
                                     P      O
                                       E _S_A
                                       R     P_ _-
                                             P_N O          N- P
                                                  I TN _ - IO        O             NEY                      DA :J'E
    a::
    �){
    � Sl81lATUFIE REQUIRED BY PERSON APO
                                       P I TINGPOWEROF ATTON
                                         N                 R EY                                                                                                      DATE


          _:=-==-=-=====================================
          ){

          RF.G 262 (REV. 10/2011)
                                                                                                                                                                                         EXHIBIT 8
                                                                                                                                                                                          Page 40
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 10 of 26 Page ID
                                  #:2356




                           EXHIBIT 9
         1!11
                      Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 11 of 26 Page ID
                                                        #:2357
                            GM FINANCIAL
              PO Box 183593
              Arlington TX 76096-3834
                                                                                                   CONGRATULATIONS
                                                                                                 ON YOUR PURCHASE!
                                                                                                 Important information about your
         + 0308244 000010280 09CVWL 0008b8b8                                                           new GM Financial account.
         DARK ISLAND INDUSTRIES, INC.
         3 STUDEBAKER
         IRVINE CA 92618-2013
         1 111 11 •1 • ·' 11
          1
                  1
                      1     ·I'·   1   1   I
                             • • 1 11 I, II 1 • 1 ' 1'
                                               1   1   ···I I I
                                                         11         •I
                                                       1 1 I I I1111 1 •1 11
                                                                         1                                                    May 23, 2019




         Dear DARK ISLAND INDUSTRIES, INC.,
                                                                                                       YOUR ACCOUNT
         Congratulations on the recent purchase of your 2019 GMC SIERRA. Allen Cadillac.
                                                                                                       AT A GLANCE
         GMC has assigned your contract to GM Financial for financing. As a General Motors
         company, we would like to welcome you as our customer and thank you for choosing
         to do business with the GM family of dealerships. You've made the right choice!
                                                                                                       Account Number:
         We have proudly served millions of customers since 1992 and earning your trust and
         satisfaction by providing you with unmatched service is our priority. Throughout the
         life of your contract you can expect reliable, friendly and exceptional service from us.
         Our representatives are specially trained to answer your questions and assist with your       Vehicle:
         account.                                                                                      2?19 G� S �IERRf-. jc..
                                                                                                           .    -
         Managing your GM Financial account
                                                                                                       VIN:

-
    N         •        Consolidate your billing statements. If you have more than one commercial
=�                     account with GM Financial, we are more than happy to consolidate your billing
    "'



-
                       statements so that you receive one statement that includes a summary of all     Monthly Payment:
 0
                       your vehicles. Give us a call at 1-855-501-5563.                                :$483.44·

                       Choose your payment option. You have many choices when it comes to              First Payment Due:
                       making your payment on time. See details on the back of this letter or speak
                                                                                                       bu.lyl, 20�y ·: ...
                       to one of our friendly customer service representatives to learn more. We've              . _      .. --�:-�.
                       also included information on how to sign up for our Automatic Payment Plan
                       - you'll never have to remember when your payment is due - it's automatically   Final Payment Due:
                       deducted from your bank account.                                                pu ·rie 1, 202.4
                                                                                                                       . ..    _ ......
              •        Speak with our friendly representatives. For quick access to essential          Customer Service
                       account information including balances, payment histories, or to make a         1-855-501-5563
                       payment, simply call 1-855-501-5563.
                                                                                                       TTY Hearing Impaired
         Grow your business                                                                            1-888-998-0253

         GM Financial not only helps you and your employees get around town. We also offer             Monday - Friday
         lines of credit to help you grow your business. Contact your dealer today for more            7 a.m. - 7 p.m. CT
         information or to find out if you're eligible. You can also visit our Commercial Vehicle
         Lending site on www.gmfinancial.com.

         GM Financial promises to provide you with customer service you can count on. We
         are available to answer your questions and provide you with the account expertise             Please have your
         you expect. All of us at GM Financial look forward to servicing your account needs            Account Number
         now and in the future.                                                                        available when
                                                                                                       you call.
                                                                                                                         EXHIBIT 9
         Sincerely,                                                                                                       Page 41
             II l GM FINANCIAL
                    Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 12 of 26 Page ID
                                                      #:2358               BILLING STATEMENT
                                                                                                                                           CUSTOMER SERVICE
                                                                                                                                  . 1-855-501-5563 or TTY Access (888) 998-0253
                    PO Box 183593                                                                                                  . . . https://www.gmfinahciaJ.com .·.. : . .,
                    Arlington TX 76096-3834                                                                                            .    . .. .  ····;·.. .    .       .     '




   + D314s,, DDDD127D2 a,cvBL DDD6b67b Pb                                                                                                    PAYMENT DUE
   DARK ISLAND INDUSTRIES, INC .                                                                                                 Late .Charges:· .. . ,, ·       $0.00 · ·,. . \,
   3 STUDEBAKER                                                                                                                  Past Due;.·'.·:"·' · .. .-. ·. ·$0.00 ,,;· .. :' .
   IRVINE CA 92618-2013                                                                                                          surren((?ue: ·,. ,:. :".   . ..·$483.44",- ·
           1 I                                                h
   ''' 11 1 1 I I •" II 1 I 11 1 I III I I11 • 11 '1I• •I I' II I• 1' 1'' • 1'• I 11 1 1
                         1I I I 1                                                                                                               .
                                                                                                                                 Total Amount Due:       ·, · ' $483.44
                                                                                                                                                                 .   ..
                                                                                                                                                                              .
                                                                                                                                                                                .. : .,·
                                                                                                                                                                       .•:, ·�·· .•·'··: .


                                                                                                                                                      DUE DATE
                                                                                                                                                     . 07/0112019
            Payment s: P.O. Box 78143 Phoenix AZ. 85062-8143
            Correspondence: P.O. Box 183593 Arlington, TX 76096-3834




                    STATEMENT DATE                                            VEHICLE                       PAYMENTS RECEIVED                              CURRENT BALANCE*
                                                                                                                            ,·

                       .. "0011112019 .                           · .··-2019 G_Mc° SIERRA                  ·::             0 of 60.                               .'$24:349:35* .
                                                                         .  •\'•·.
                                                                                                                 ··,'' .
                                                                                                                                                                                             •   ..
        TRANSACTION SUMMARY
            DATE        ACTIVITY                                                                                                                                    AMOUNT


                                                  Late Charges                                                                                                      $0.00
                                                  Past Due                                                                                                          $0.00
                                                  Current Due                                                                                                       $483.44

                                                  Total Payment Due                                                                                                 $483.44




                                                                                  . ---
                                                                             .-
                                      llfP�VMENf-----..--:-:--- .. : ----_. - --- -                                                                                       -- -- . sL_sm .-
                                                                                                                                                                           DETACH ALONG DOTTED UNE


      PAYMENT-COUPoN:PlEASEiNc[Of>e-wi
                                   ·   ··
                      PAYMENT SUMMARY                                                           Account Number                                       Account Information
       Due Date: ,. · · ..· · .              '.'•07/01/2019-                                                                          DARK ISLAND INDUSTRIES, INC.
                                                        .
       Late . Charges:· c. •.                • .$0.00
                                                                                                customer service                      3 ·sTLiDEBAKER , .
       Past Due:·_ . ..                        $0.00                                                                                                  -
                                                                                                                                      IRVINE, CA 92618-0000
       current-Due:_:.                          $483.44.·                                          1·855-501-5563 · ·
       TOtal.Am�unt !)ue:. . .                .�$483.44                                     bttps:/lwivw.g�?�,°-cial.c9�
                      AMOUNT ENCLOSED
                    MAK£ CHECKS PAYABLE TO "GM FINANCIAL•


                                                                                                     Please note address or phone number changes on reverse side .
                                                                                                      I• II IIII'''•' I•IIIII1'•'III•'I •I'1I'••1I1 I II 11'1'II1 I
                                                                                                    '1 1• 111                                 11 1
                                                                                                                                                             1            1


                                                               ' ·:.'�                               GM Financial
                                                                                                     P.O. Box 78143
                                                   '
                                                  . ..... ·
                                                         ;                                           Phoenix AZ. 85062-8143

                                                                                                                                                                              EXHIBIT 9
                                                                                                                                                                               Page 42
                                                                                           008 0000000000 211024022969 5000000048344
P\ .• 1 ,.?;. '•)
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 13 of 26 Page ID
                                  #:2359




                          EXHIBIT 10
          Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 14 of 26 Page ID

     El              I GM FINANCIAL
                                            #:2360


           PO Box 183593
           Arlington TX 76096-3834
                                                                                                CONGRATULATIONS
                                                                                               ON YOUR PURCHASE!
                                                                                               Important information about your
     + 085948b 00b00Sb45 09CVWL 0008b8b8                                                             new GM Financial account.
     DARK ISLAND INDUSTRIES, INC.
     3 STUDEBAKER
     IAVINE CA 92618-2013
     1   •I 1I• III•• 11111111 •I II h 11111, 11111 I1,l
           1111
                                                           111
                                                            1 ,III,1 11   II   11   11 1 1 1                                  April 17, 2018




     Dear DARK ISLAND INDUSTRIES, INC.,
                                                                                                    YOUR ACCOUNT
     Congratulations on the recent purchase of your 2018 Cadillac Escalade ESV. Allen
                                                                                                    AT A GLANCE
     Cadillac GMC has assigned your contract to GM Financial for financing. As a General
     Motors company, we would like to welcome you as our customer and thank you for
     choosing to do business with the GM family of dealerships. You've made the right
     choice!                                                                                         Account Number:

     We have proudly served millions of customers since 1992 and earning your trust and
     satisfaction by providing you with unmatched service is our priority. Throughout the
     life of your contract you can expect reliable, friendly and exceptional service from us.       Vehicle:
     Our representatives are specially trained to answer your questions and assist with your        2p;f},; C�'dillac .Escalade
     account.                                                                                        ��Y.,. L,                  ,,.:


     Managing your GM Financial account                                                             VIN:
                                                                                                    -665
          •       Consolidate your billing statements. If you have more than one commercial
                  account with GM Financial, we are more than happy to consolidate your billing
                                                                                                    Monthly Payment:
                  statements so that you receive one statement that includes a summary of all
                  your vehicles. Give us a call at 1-855-501-5563.                                  $1863.70
=o
 .
                  Choose your payment option. You have many choices when it comes to                First Payment Due:
                  making your payment on time. See details on the back of this letter or speak      May.2j., 2018
                  to one of our friendly customer service representatives to learn more. We've
                  also included information on how to sign up for our Automatic Payment Plan         Final Payment Due:
                  - you'll never have to remember when your payment is due - it's automatically
                  deducted from your bank account.                                                  .AprtJ 2'1, 2023
                                                                                                           ·,._., :,·.
                                                                                                                          '




          •       Speak with our friendly representatives. For quick access to essential            Customer Service
                  account information including balances, payment histories, or to make a           1-855-501-5563
                  payment, simply call 1-855-501-5563.
                                                                                                    TTY Hearing Impaired
                                                                                                    1-888-998-0253
     Grow your business
                                                                                                    Monday - Thursday
     GM Financial not only helps you and your employees get around town. We also offer              7 a.m. - 8 p.m. CT
     lines of credit to help you grow your business. Contact your dealer today for more             Friday
     information or to find out if you're eligible. You can also visit our Commercial Vehicle       7 a.m. - 7 p.m. CT
     Lending site on www.gmfinan cjal.com.
                                                                                                    Please have your
     GM Financial promises to provide you with customer service you can count on. We
                                                                                                    Account Number
     are available to answer your questions and provide you with the account expertise
     you expect. All of us at GM Financial look forward to servicing your account needs
                                                                                                    available when
     now and in the future.
                                                                                                    you call.
                                                                                                                         EXHIBIT 10
                                                                                                                           Page 43
  Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 15 of 26 Page ID
                                    #:2361

                                  Commercial - Automatic Payment Plan Details
GM Financial is pleased to offer the           How to Apply                                      When Will the Service Terminate
Automatic Payment Plan ("Plan")               Complete the Authorization Agreement               If any monthly payment is not
as a method to remit your monthly             section of this form and attach the                received by the second electronic

                                              Checking Account - Attach a pre­
payment. The Plan allows you to               appropriate document as noted below:               presentment or if you should file for

                                              printed voided check.
have your payment withdrawn each                                                                 bankruptcy, you will no longer be

                                              Savings Account - Attach a letter
month directly from your bank account                                                            eligible to participate in this program.
and electronically transferred to GM                                                             It will then be necessary for you to
Financial without you having to write         from your bank, on bank letterhead                 remit your monthly payments in a
checks or mail payments.                                                                         timely manner (unless you have filed
  How the Plan Works
                                              and signed by an authorized bank
                                              representative, with your name, bank               bankruptcy). Your participation in the
                                              account number and transit number.                 Plan will automatically cease upon
  You will continue to receive                                                                   account payoff.
  your monthly billing statement              Fax the required information to
  approximately 10 to 14 days before          1-Bn-581-6055 or mail to:                          To Cancel Service
                                              GM Financial
  the payment due date. Your bank will                                                           To cancel your participation
                                              Attn: APP DEPT PO Box 183621
  deduct the monthly payment amount                                                              in the Plan, please call the
                                              Arlington, TX 76096-3621
  from your checking or savings account                                                          Customer Service Department at
                                              E-mail autopay@GMFinancial.com
  on your assigned due date and                                                                  1-855-501-5563. Your cancellation
  forward the funds to GM Financial.                                                             request must be received at least 5
                                              When Will the Service
  This transaction will be processed                                                             business days prior to your payment
                                              Become Effective
  every month while your loan is                                                                 date to ensure cancellation.
  outstanding regardless of whether
  your account is current, delinquent or      After the form and proper                          If you should cancel your participation
  paid ahead. The Plan can only debit         documentation have been received,                  in the Plan, you are then responsible
  your account one time per month             approximately 10 days are required to              to remit your monthly payment on or
  and cannot be used to bring your            establish this service with your bank.             before your assigned due date.
                                                                                                 Questions
  account current. The last monthly           once established, you will receive
  payment may be more or less than            a confirmation letter or a message
  the scheduled payment. If your last         will appear on your monthly billing                If you should have any questions
                                                                                                 contact our Customer Service
. monthly payment is more than 25%            statement indicating your payment will             regarding this program, please
                                                                                                 Department at 1-85�501-5563.
  from the monthly payment amount             be automatically deducted from your
  that appears in your Motor Vehicle          bank account on your due date.
  Contract, the Plan will be cancelled
  and you will need to submit your final
  payment.

PARTICIPATION IN THE AUTOMATIC PAYMENT PLAN IS VOLUNTARY AND NOT A CONDITION TO AN EXTENSION OF CREDIT BY GM
FINANCIAL.


                              Automatic Payment Plan Authorization Agreement
I hereby authorize GM Financial to debit the bank account indicated above each month on the assigned due date
for the payment amount that appears on the Motor Vehicle Contract indicated. I understand that the debit for the
last monthly payment may be more or less than the scheduled payment, depending upon the payment schedule,
and I have the right to receive prior notice of any transfers that vary in amount.

I agree to waive any right to prior notice of such variance if it is within 25% of the monthly payment set forth in
my Motor Vehicle Contract. I also authorize the financial institution, as identified above, to debit the same amount
from bank account indicated above. I acknowledge and affirm that I have full authority to make this authorization.
Financial Institution Information                                            111•    I I   If•   II
Please type or print in ink the following information:

·f:>o-.n¥- N \he. \N J�S-t"
  Name of Banking Institution •                                        GM Financial Account �ujber
                                                                                           .
                                                                                                                         , . n ('           1::
                                                                                                             ·r
                                                                                                                    l
                   S� tf l                                             Ttl_Y\L ·J.<;lClnl�                       V\l'lLlSt'rl u ,�t.
1�1!!fL���er                                                           �on Account
                                                                       (Must be Business, personal guarantor or co-buyer as
City State Zip
                                                                       ?. S--t-Ul�t.�Cl\lt V
                                                                       disclosed on the Motor Vehicle Contract.)

 e of account: (Please select one option):                             A<ldress
[Checking - Please attach a voided pre-printed check with this
     . (note: check must match account holder information)
                                                                        r.yVl\11�                     y,- 02� \�
                                                                       Signature
D   Savings - Please provide a letter from your bank with your
 name, bank account number and transit number.                         account.)



       Complete this form and return or fax with a voided check or letter from your bank (signed by an authorized bank representative).
                                                                                                                                EXHIBIT 10
                                                                                                                                  Page  44
                                                                                                                                     AP_STD
    Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 16 of 26 Page ID
                                      #:2362




                 TREND CAPITAL LTD
I            30211 AVENIDA DE LAS BANDERAS #200
              RJ'iNCHO SANTA MARGARI; CA 926�8,




    11.�·.
                                                             __�--;.___-�___;:_-�---�
                BANKRfEWEST ..
                BNP PARIBAS      . .
         .. .                                                                  .,
                                                                               .,•

                                                  _.,.;_;,;_
                                                         '      I      •   '     '   ••




                     ·-·-·-··· ····----'---




                                                                                          EXHIBIT 10
                                                                                            Page 45
           Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 17 of 26 Page ID


       Iii
                                             #:2363              BILLING STATEMENT

                      l GM flNAN.CIAl                                                                                                    C USTOMER SERVICE

           PO Box 183593
           Arlington TX 76096-3834


 + 0310b'IO 000011'1'13 O'ICVBL 0DD.6b67b                                                                                                PAYMENT DUE
 DARK ISLAND INDUSTRIES, INC.                                                                                              late. C:l')arges:        ·, · )(.i.oo ·;, .. ·..
                                                                                                                                                                       ·
 3 STUDEBAKER                                                                                                              Past Due:· .·'       ..,·..':.'$0.'000.
 IRVINE CA 92618-2013                                                                                                      Curreht'Dlle:l · · :\ $1,863.70:
 Ih" 1I'111 • •1I 11 •''•II11' 1I'1I•'• 111111 d II11I1' • •111,1,,, 1111 d                                              . Total Arttdu�t DuEt. ...          /·
                                                                                                                                                         ·. $1,s.si10· .

                                                                                                                                                   DUE DATE
                                                                                                                                  Automatic.payment on 06/21/2019
      Payments: P.O. Box 78143 Phoenix AZ 85062-8143                                                                                      ·:          ;;,c,· ;          '     .'·


      Correspondence: P.O. Box 183593 Arlington, TX 76096-3834




           STATEMENT DATE                                            VEHICLE                           PAYMENTS RE CEIVED                                  CURRENT BA LANCE*
           · .... · ·0610112019                            :. 2018 cae1i11ac E�-�alade ESV                            13 of60 ·. ·                                $�2i. 703.74*'
    TRANSACTION SUMMARY
       DATE         ACTIVIT Y                                                                                                                                     AMOUNT
             05/21/2019                            AUTO DEBIT PMT                                                                                                 $1,863.70
                                                    Loan payment: -$1,863.70
                                                    ($1,662.60 principal + $201.10 interest)


                                                    Late Charges                                                                                                  $0.00
                                                    Past Due                                                                                                      $0.00
                                                    Current Due                                                                                                   $1,863.70

                                                    Total Payment Due                                                                                             $1,863.70




                                                   - -� -:: --------.- ---�-----:--:-DETACH         --
                                                                                      - -ALONG DOTTED
   PAYMENTCOUPON:PlEASEiNCLUDE-witf(PAYMENf-.--:--- '."-- . -
                                                                                                      LIN�
                                                                                        � BL:si-o
               PAYMENT SUMMARY                                                           Account Number                                            Account Information
   Due Date: ;    .. ·.                     · .. 06/21/2019                                                                          DARK.ISLAND INDUSTRIES, INC.
   Late Charges: · · ·                             ·       .                         �
                                               .·: $0.00 · ·                                                                         3 STUDEBAKER·
   Past Due: · '                            · . .: . $0.00                              . Cusfonier·service·
                                                                                                                                     IRVINE, CA 926�8-0000
   Current Due: ·                                · · $1,863:70 .                           .1·855-501-5563:
   'rotai Amount Du'e:                      . · . $1,863.10 ..                       '                 .       .m
                                                                                     httos:llwv.w.gmfinanclal.co
              AMOUNT ENCLOSED
            MAKE CHECKS PAYABLE TO "GM FINANCIAL..
                      � -.      ·,·-·
                                        .
                                                                                              Please note address or phone number changes on reverse side.
              ,·.            ;,: ,,




                                                                                             111 11111 111 •I' 1' •1 •1 h I•   n'I1 •'II1111 •• 1 11•II• 1I'IIIII •I I I I
                                                                                                                                               1                  11 I 1 •



                                                                         · · ·.:-            ·GM Financial
                                                                                              P.O. Box 78143
                                                                                              Phoenix AZ 85062-8143
                                                            .   .:

                                                                                                                                                                            EXHIBIT 10
                                                                                    008 0000000000 211008978523 7000000186370
                                                                                                                       Page 46
Pg 1 of2
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 18 of 26 Page ID
                                  #:2364




                          EXHIBIT 11
      111
             Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 19 of 26 Page ID

J                 GM FINA(�CIAL                #:2365

f         PO Box 183593
          Arlington TX 76096-3834
                                                                                                CONGRATULATIONS
                                                                                               ON YOUR PURCHASE!
                                                                                               Important information about your
      + 0943045 000008894 09CVWL 00086868                                                            new GM Financial account.
      DARK ISLAND INDUSTRIES, INC.
      3 STUDEBAKER
      IRVINE CA 92618-2013

      I1111111 'II II I 1111II1 1l I I IIII I I 1I II I I I III I 1I IIII 1l II I I I I 11 1
                                 1
                                                     I I                    I   I        1
                                                                                                                                     January 1, 2019




      Dear DARK ISLAND INDUSTRIES, INC.,
                                                                                                     YOUR ACCOUNT
      Congratulations on the recent purchase of your 2018 CHEVROLET CAMERO.
                                                                                                     AT A GLANCE
      Simpson Chevrolet of Irvine has assigned your contract to GM Financial for financing.
      As a General Motors company, we would like to welcome you as our customer and
      thank you for choosing to do business with the GM family of dealerships. You've made
      the right choice!                                                                              Account Number:

      We have proudly served millions of customers since 1992 and earning your trust and
      satisfaction by providing you with unmatched seNice is our priority. Throughout the
      life of your contract you can expect reliable, friendly and exceptional seNice from us.        Vehicle:
      Our representatives are specially trained to answer your questions and assist with your        2018,_p--iEVROLET ··
      account.                                                                                       CAMERO ·· ,.· ...

      Managing your GM Financial account                                                             VIN:

                 Consolidate your billing statements. If you have more than one commercial
                 account with GM Financial, we are more than happy to consolidate your billing
==�              statements so that you receive one statement that includes a summary of all
                 your vehicles. Give us a call at 1-855-501-5563.
                                                                                                     Monthly Payment:
                                                                                                    .$1139.6.6·' :...

         •       Choose your payment option. You have many choices when it comes to                  First Payment Due:
                 making your payment on time. See details on the back of this letter or speak        January·27, 201�
                                                                                                     _.., ·•. ·.,..... --··- · ...··........
                 to one of our friendly customer service representatives to learn more. We've                                                  ·•',.,0'·' ,·. ·- '·' ..., ''\ ··•• , .. ,



                 also included information on how to sign up for our Automatic Payment Plan
                                                                                                     Final Payment Due:
                 - you'll never have to remember when your payment is due - it's automatically
                 deducted from your bank account.                                                    December 21,..2024 ·.


                 Speak with our friendly representatives. For quick access to essential              Customer Service
                 account information including balances, payment histories, or to make a             1-855-501-5563
                 payment, simply call 1-855-501-5563.
                                                                                                     TTY Hearing Impaired
                                                                                                     1-888-998-0253
      Grow your business
                                                                                                     Monday- Thursday
      GM Financial not only helps you and your employees get around town. We also offer
                                                                                                     7 a.m. - 8 p.m. CT
      lines of credit to help you grow your business. Contact your dealer today for more
                                                                                                     Friday
      information or to find out if you're eligible. You can also visit our Commercial Vehicle
                                                                                                     7 a.m. - 7 p.m. CT
      Lending site on www.gmfinancial.com.

      GM Financial promises to provide you with customer service you can count on. We               Please have your
      are available to answer your questions and provide you with the account expertise             Account Number
      you expect. All of us at GM Financial look forward to servicing your account needs            available when
      now and in the future.                                                                        you call.
                                                                                                                                      EXHIBIT 11
                                                                                                                                        Page 47
      Sincerely,
             Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 20 of 26 Page ID
                                               #:2366              BILL;ING STATEMENT
         • j                                 GM FINANCIAL                                                                                                         CUSTOMER SERVICE
                                                                                                                                                             .                 i                 .
                                                                                                                                                                  https·llwww:gnifnar\cial.com . . ·.
                                                                                                                                                         1·855-501-5563 orTTYAe<,ess (888) 998-0253.
         PO Box 183593                                                                                                                               '
         Arlington TX 76096-3834
                                                                                                                                                                                       ••




                                                                                                                                                Acco�nt Nµrnber:
                                                                                                                                                              •     +   .-:
                                                                                                                                                \.   ·:..
                                                                                                                                                                                                 ;   .:·�       \      •




                                                                                                                                                                                                                ' ;:..


+ D312&97 ODD002722 D9CVBL OOO&b&7b Pb                                                                                                                     PAYMENT DUE
DARK ISLAND INDUSTRIES, INC.                                                                                                                    Lc�te Charges:
3 STUDEBAKER                                                                                                                                    Past Due:. .       .. $0$0.•_o0o0·...''· .: . .. .. ,
IAVINE CA 92618-2013                                                                                                                            GllrrenfDue: · . .    $1;025.70
11 1 I 11 h •I I1 1 I1 11 ,, 111 111111 1 1, 1 , 11 11 II•• I I II II II'•I 1 1 1 '
     1
                I
                                 1
                                         1          1
                                                             1                        111
                                                                                                                                                Total Amount Due:     $;,025.70

                                                                                                                                                                              DUE DATE
      Payments: P.O. Box 78143 Phoenix AZ 85062-8143
                                                                                                                                                                              06/27/2019. ·.
      correspondence: P.O. Box 183593 Arlington, TX 76096-3834




          STATEMENT DATE                                                       VEHICLE                                   PAYMENTS RECE IVED                                       CURRENT BALANCE*
  . : •. ·: . '< 06/07/2019 _: ..·..
            ' ···, ,   :-, ,·;       .
                                                           ;20i8
                                                              . CHEVROLE'(CAMERC(.
                                                                     -,.-. :·,· ·.·         :,   ..    '     ··�· ·,.•
                                                                                                                                   .;: ·5- qf72 ·..                                    ' . $61.776     '. 79*
                                                                                                                                                                                             ' . �>:.· ',,
                                                                                                                                                                                                              .

   TRANSACTION SUMMARY
      DATE         ACTIVITY                                                                                                                                                                     AMO UNT
              05/10/2019                            Payment received. Thank you!                                                                                                                $1,196.64
                                                      Loan payment: -$1,196.64
                                                     ($821.14 principal + $375.50 interest)


                                                    Late Charges                                                                                                                                $0.00
                                                    Past Due
                                                    Current Due
                                                                                                                                                                                                $0 .00
                                                                                                                                                                                                $1,025.70
                                                                                                                                                                                                                               l
                                                    Total Payment Due                                                                                                                           $1,025.70                  .   '




                                                 -    -- ---    ----:�---��--:---:-�.-----�!!��: °-?-g:.0.:.�
   PAYMEFifi:otJPoN:·PiEASEiNc[Ooe-witffp'A'vMENf --:- ; . -:-.-                                cs
                    PAYMENT SUMMARY                                                                        Account Number                                                     Account Information
   Due Date:,                                         06/27/2019
                                               . ·.           .                                        �
   Late Charges:                                      $0.00
                                                                                                                                                            DARK ISLAND INDUSTRIES, INC.
              .
   Past bue: .                                  ,. $0 ..00 _
                                                                                                      ···.c:=e··'
                                                                                                                                                            �R�ii��::6�8�0000
   Current Due:. \                              ··.. $1,025.70.                                           , 1"855-501-5563 · ,
   �otal.Arnourit Due:··                          ... $1'.025.70                                       �ttps':/�.gmfin,andal.ctim·.
                  AMOUNT ENCLOSED
           MAKE CHECKS PAYA81.E TO "GM FINANCIAi."



                                                                                                                   Please note address or phone number changes on reverse side.
                                                                                                                                              ·
                                                                                                                 I h I1 11 1' 11 1 1 I 1• • 1, •I ' 1' ·I' 11111 1IIIII Ih 111 111 11 ii IIII II
                                                                                                                           1   1       1
                                                                                                                                           11
                                                                                                                                                     1
                                                                                                                                                                                   1        1




                                                                                                                  GM Financial
                                                                                                                  P.O. Box 78143
                                                                                                                  Phoenix AZ 85062-8143

                                                                                                                                                                                                            EXHIBIT 11
                                                                                                      008 0000000000 211018601291 5000000102570                                                               Page 48
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 21 of 26 Page ID
                                  #:2367




                          EXHIBIT 12
� --
                                                                                                                                                                                                                     I
       Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 22 of 26 Page ID
                                         #:2368




                                                                                                    "'· ·i·'·
                                                                                                  . ;§ ii     '      • .
                                                                                                          TYPE F- TIT!£. '
                                                                                                                           �
                                                                                                  ,,,, .,, ORJQIN:AL
                                                                                         .
                                                                                             ·1                                              �i
                                                                                                  �1/             ·�1.�  :;� '< ��     :


                                                                 •·•
                                                                                                   ' R          IOUS TITLE NUMBER A ND STATE


                                                                                                                                                                                                   i( i
                                                                                \1
                                                                                             J � �.�

                   "       /·'\, T } '% r . \ .· •• 't l.i f. ."
                                                                                                                                                       .
                                                                                                                                                                                 �
                                                                                                                          .·.        , , . •                         A\J ·; 6 �.. 7 /'..1
                   ii.YEA t1 f MAt:e · 1 MOD�L.t    BODY-ii di:Ls�
                                                                                                                I         dGVW t
                                                                                                                                         I   viiT.!WHEELS
                                                                                                                                                            I       TYPE'.QF UEl,'
                                                                                                                                                                                          I    LIENS.        #.

                      /')�,. F� \P { $� .:..,t/°l�:r �'�;'
                         r                                                                                                                                                  �

                  r                     O
                                                                                                                O�./            90-0.0Q           02850 .. 9Asq.Lf �� 'i,_10 ·
                       '"-,1si LIENHOl::DER (OR OWNEf'!(S)IF N(5'UEN) ..,,,,                                        •;:         \.                LICENSE PLATE'NUMBER(S)(;                      .J
                                                                                                                I




                                                                                                                                                                I
                                                                                                                                                   ETER CODES: AM = ACTUAL VEHICLE
                                                                                                                                                   GE, EL . = Mlt.:EAGE lN .EXQEss·1.·oR.,
                                                                                                                                                    N'ICAbUMITS OR Nfli1 = l'JO'(:AC!!JAii.)
                                                                                                                                                    E: WARNING-ODOMETER.Dl�CREPA!il'CY./

                                                                                                                                                                              . ··.
                                                                                                                                                                     . . ./ . NOJ    ..
                                                                                                                                                                                      ...,.· . ,.,• .,..
                                                                                                                                                                                    A;Ti.TLE�NO.
                                                           ...
                                                      -l     ··�
                                                                                                                                                                     · · 13 3 2·4 O.Zl "t
                                                                        ,..•·
                                                                       iz.:
                                                                        '.
                                                              ,....
                                                     :�                �:
                                                     �:




                                                                                                                           T CAl\�Y nlv�)CL� · ;Je/1N SAFE ·���E, li,;��TAN+J TH$��\
                                                                                                                      AN     IONAL STAlUTOAY FEE FOR FAILURE BY PURGH/\SER TOW'PLY>: fPR.'
                                                                                                                      TRANSFER WITHIN 30 DAYS FROM DATE OF SALE.

                  }' I �� ,��� ce �ify, ft �9terest i�.. the' �9<�icl�;: �e
                                       .                                   tl:led\awve on tl1i f , Cert/1 .icat� of yue is he\ebY relE;a�ed
                              '"                                                     '             ··.              ..           '· ..       '     '                 .,.                  )'     't../.(.:.( · : .
                     REL�SE ' Nifiiieof     .              '"'
                   · OF L!IEN    Uenholder:                                                                                                                         Date: _____;.__._.�
                                                         .          !                    Full Signature of Aulhorlz�d Agent
                   ,frHIS CEFITIFICATE d.F.TITtlE;iS EVIDENCE Oliil.E<iAL OWNEASHIF?;.l OF TH �ZEHiCLE DESCRIBEOABOVE. UPON §ALE OF.'THIS-VEHiCLE,/tHIS)
                   tCERJIF{CATS•MUST'BE PRll:>PERLY AS§>IGNEU ONJHE liA CK,il\ND. PRESEi.1 ED BY THE PURCHASER TQ THE MOTOR VEHICLE·DIVISION;FOFi'i
                     1'FIANSFER,''"r HEi'OIVISIOKt'«,1S NOT RESPOiilSll:iLE FOR l"AlSE OR FRAUDULEijr''STATEMENTS MADE IN ·coNNEeTION WITH ·.·THIS
                      CERTIFICATE OF TITLE OR HELD LIABLE FOR RECORDING ERRORS.                             /                                          '




                                                                                                                                                                                  EXHIBIT 12
                                                                                                                                                                                    Page 49
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 23 of 26 Page ID
                                  #:2369




           IMPORTANT : Buyer (except for dealers) must apply to the Motor Vehicle Division within 30 days for transfer of title and registration. Federal and State law requires the seller (including dealers) '1b stat; the
           AidQ(!letertnilepg�Upop transfer of ownership: ANYONE.CONVICTWOF A FALSE QDOME:TEFkSTATl;MENTWllk BE SUB.JECT TO FINES ANDIQRlfy!PR1$QNMENT. \ { ) \,                                                       ( , ··:•
     I   :�E�:�r:EFOR                       '''EXA'.;,�"" ') L 1'" ;,)                                                                                                                    I ; 11�;,•:f,'f)�; l
              .
             ··.   i\;ddress:                                                               0,.-
         \ the vehlciii described 0� the fronlside of the Certificate ofT itle and waiiint it al ime of dfirivery to be ilee of any lieni or encumbrances unless spedfred below. IFNO LiEN'.WRITE WbRD 'NONE"
                                                                                                l




            Signature(s)             -C-'-J'-"'-'"""-"''-".,,:M...,"-i'--1--�__.""";:::--\f""'"-""l:H-Printed Name.-;,_        . #-l-_,,._..-,_.,_.._,.,,_,,"""-'.,...=--">"""'=--'--'-"-'bl--­
            of$eller(s)             '-"-----"'J,<:q- --;--.;,.,-':',/-,:':-2--::4+:----!if""fl.c:::-,F---t-cc::,printed·Name_. -+--+a,....,.....,....,rr-'"""'"*.,.,,._'lf"I_�+-+-+-�+-+-;-­
            Sighhture($)            ,-....!S.;L£'1d�.;,L_�.!:'.'.s�&c:r.,:�...,L�'.2i'�_;;+c-+-+Printed Nahie_              . _,.e,:...,='-"--''-=-=..-'-''--=�-=-=---c+�.-es,-._+---'+,-.-
            of Buyer(s)                                                                                      ·printedName_____________________

                 R             EN                      O      UE REC                   b         rea si                     v                                    day of   r@rl� , y{i:?J/;9                            to
            �tt!�s N�;e���'�M ,_�]fAlZ�A WL                              ���:�� )� � ��.��,e� �*tg;� •                                      /071{
                   Address·                              f                                                   ..:z=                f
               .
            th{vehicl� deicribed on the front siqe of the Certificate of TIiie and warr�tjt ifat tim� of diiiveryjo be fi�e ci(onY liens§r encumbrances unless specified tielow. IF NO LIEN,

            Name & Address

           �;�;:����fo;�ny) ••••
                                       .

                                            •
                                                   .
                                                     ..
                                                { •• •      ·•
                                                                 .      :i?     f/         ifl;�p�;e      i     /   r              > ·• •· • •. ..•.Maturity D aj� \
           ODbMETER DISCLOSURE STATEMENT: I (we) hereby certify that the ODOMETER READING of this v�hicle is: e:j:G);:y�. (NO TENTHS) miles and that stated mileage is (check .:·.
                                                                                                                                                                                   {\         / .    \•/ (


                                                                             .
                                                                                           �r
          ' on�?f the foll9\\'ing): A. 9rh13 :j!:t�I mileage OR. 8. D Mi' agejn exce. s. s mec jnical limlts• OR G.i NOT the a••a. tu.Lmileage: WARNING' ODOMEJER �ISC�EPA� CY. (
                                                                                          ..
                                                                                                                        o. .· ..                                                                 .
          pr9�
           ·    alersh1p: /              ··.
                                              . e{!,://77/           /I                         .• .::;;z:'?t,,t:.
                                                                                                            .       .··· ·  i. .
                                                                                                                                                                   ....·....·.··· \ /.· · .··
                                                                                                                      ·                      .     .· . ·                               ··· ·  .. ..
                      0
           J��i:�:!d 1gentX                                                                                          Printed Name               Di an e Swor
          fsUy�r's signaturex                                                                                        PiintedNaine________,,,,_,,_--;"""'--_____,,,_-,s,---ci---
          ·
         •:·· SE60ND kEASs/GN�ENT BY 6EALER: FOR VALUE RECEIVE6: I hereby sell, ;eassign: tr�n:fer a�: conv�ythi:                                                         day of            / 'Yr                   to .
              Buyer•s.Name(s):                     ..         .     . . !            . .. . .    . ..                        ..          ·· · ·    . ·                         •\             · · ··   · ·· · · ·
                                                                     ·                                                                                                                 ·             ·            ·
            )        Address: . \            i       i      .· ·        i• •     I . .• } )i \ ./                        \i         ·  >.> f . • · . \.                          i.. ..     I (      ()
         <.. the vehicii describe� on the front side of the Certificate of Tiefe and warrant it at time of delivery to be free of any liens or encumbr nces unless specified below. lFNO LIEt{WRiTE WORD "NONE"
                                                                                                                                                                         i                                     \/
                                                                                                                                                      �



                                                                                                                                                         . ___________
                                                                                                                                                     Date_
           9p9METER DJSCL.OSURE ST�TEMENT: I (we) hereby ce�ifythat th�QD9�ETE� RpDlN?gfthis vehicle Is:
                                                                                                                         ·.:,· ,·.      ..    . . (NO TENTHS) milesan? that,,stated mil!Jage is (check .
           oniof the folloWiQg): A. 0The actual mileage OR 8. D Mil1Ja6e in excess §f mecb.anical limit� OR C. D NQT!he ac\ual (!lileage: WARNING., ODOM�JER DISCREP1NCY. \ .•..•        •. . .       .
           ofbealership:                                                ·•     ·· ·      ·              ·          ··           ·                          ·.. · ··       ·· ·




           1�fRDREAS5J9NMENTBY.DEALER: FOR VALUE RECEIYED; I hemDYsfll,. rea�si�g, traiisfe(and convst !hi$,_.· .-es±--1-----'----
           B�yer's Name(s): I             .                                                            .
            ·. ·. Address:_ ·-------------------,--------------------------                                                                                                                                      ---
           thevehicle described on the front side of the Certificate of Title and

           Na�e & ABdrji
           oflienholder:___________________�--------------------1---------
           Lie9hofder Np{rr agy) y          <    >           · ·. · •>          f Fili!pate \
                                                                                    t
           ooqfyiETER91�qL0SU�E sw�MENT: I (we) hereby certifyihat t�e ODOMETER READING/gt this veqicl�is:
                                                                                                             <. /
                                                                                                                /                  \    > •..• · . ·. · · ,. ...·
                                                                                                                                             Maturity Date_· ""'--"----,...._---.,.--+---;.,,_
                                                                                                                                                     (NO !ENTHS)[iiiies and tfi�i stated mileil�� is (cnWqk
           one of the following): A. D The actual mileage OR 8. D Mileage in excess of mechanical limits OR C. D NOT the actual mileage: WARNING - ODOMETER DISCREPANCY.                       ..         ·.·· ..




                                                                                                                                                                                          EXHIBIT 12
                                                                                                                                                                                            Page 50
            Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 24 of 26 Page ID

                                                                                                  BILL OF SALE
                                              #:2370
      MECUM AUCTION INC.
·.,
      445 SOUTH MAIN ST, WALWORTH, WI 53184
      262-275-5050

                                                                VEHICLE INFORMATION
        Lot#:        F116.1                                                Auction: AZ19
        Inv.#:       362347                                                       BOS#:      705928
       Year:         1968                                                         Make:       FORD
        Model: MUSTANG CALIFORNIA SPECIAL                                         Body:
       VIN#:         -171                                                         Color:      GREEN

                                                                 SELLER INFORMATION
        Name:          40663 - MECUM AUCTION INC.
        Address:       1000 BIL L BECK BLVD
                        KISSIMMEE, FL 34744
        License:        FL/Vl1021119/1

                                                                ALL TRANSACTIONS ARE
                                                                             AS-IS
                                                             NO WARRANTIES OF CONDITION
                                                                IMPLIED OR OTHERWISE
                 •
                          .                        ---- -BUYER"INFORMATiON-
                                           ,...,.-
        Name:          88305 - MAZ EN RADWAN / RADWAN CLASSIC CARS
                              "------ --..
                                 ..        '-..                      --
        Addr s ·       fSTUDEBAKER                  --
                                                     ·   -----
            z:         IRVINE, CA 92618
                     ____._�--
        Phone:         800-520-7087                      Alt. Phone:                                      Fax:
        License:        CA/ 95128       ··                                                                 Tax #:     SREAA103-111533

                                                              SETTLEMENT INFORMATION
        Hammer Price: 17000 .00                                                   Method of Payment
        Premium:              1700.00                                             Check:           18700.00 / CC000145275
        Other:                0.00                                                Cash:                                  Bank Xfer:
        Total:                18700.00                                            Credit Card:
                                                 I(:'
                                                                            ! i
                                                         •                  //

        Cashier's Signature:         --�l.,._:..._)..../_.. '4-·-�-·-_
                                                                     ; __,,.x.""'
                                                                              )"""'_-.h;..;U......;;'..J.-,#.
                                                                                                    , ;....__'A.-£
                                                                                                              --'"'�
                                                                                                                   __;::,---=-=--------------

        Buyer's Signature:
                                       Buyer agrees to All Rules and Terms of Sale as outlined on the reverse of His/Her buyer's registration card.
        Signature Date:              03/16/19                 Time of Sale: 15:35                       Printed By:         mitchell




                                                                                                                                       EXHIBIT 12
                                                                                                                                         Page 51
Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 25 of 26 Page ID
                                  #:2371




                          EXHIBIT 13
       Ill/¥
          Case 8:19-cv-01333-JVS-KES Document 59-4 Filed 08/17/19 Page 26 of 26
                     VEHICLENESSEL T�ANSFE�
      � Publi;Se;,ticeAgency
                                            #:2372
                                                AND REASSIGNMENT FORM
                                                                                                                                                                     Page ID

      This form is not the ownership certi ficate. It must accompany the titling document or application· for a duplic�ie title.
      INSTRUCTIONS ON REVERSE SIDE               ALL SIGNATURES MUST BE IN INK           PHOTOCOPIES NOT Ac'c,EPTED ·.
e




       l/We ______________________ sell, transfer, arid deliver ttie above vehicle/vessel                                                               . .I
                                                                                               s____ onlo1l\4·I'AOI\ 161 fo:theamou�tof                                            . I
Cl)
                                                                            (PRINT SELLER'S NAME[S])

� to_�g_G\_.:.d.:::...w�M.x....,_....e,Cc....,{=44�.1.._,;c;,.__�G    __
                                                                   °'=,,.
                                                                 ..=.                                                                                            $   Vo.ly·a'2<,td
                                                                     (PRINT BUYER'S NAME(S])                       MO    DAY    YR                                   (SELLING PRICE)

       If this was-a gift, indicate relationship: ---------- (e.g., parents, spouse, friend, etc.)                                                             ls     (GIFT VALUE}
      �:i:,;;s,..:; :   "� :--..\   >.   ;'•' "'.4.   ;y·   :f:�      �v�},'?j' ·,.�
      J��TJQ_N,�3:itOq,.,                                              · ��sc::1,:
       Federal and State Law requires that you state the mileage upon transfer of ownership. Failure. to complete or
       providing a false statement may result in fines and/or imprisonment.                    .

·1The .odometer now readsD�5J
� reflects the actual mileage unless one of the following statements is checked.           .
                                                                                               ,@l-=7-l[SJ
                                                                 .3Jh� (no t�nths) miles, and to the bes� �f my knowledge
                                                                                                . .               ·. .

  D Odometer reading is NOT the actual mileage                 D Mileage exceeds the odometer mechanical       limits
                                        WARNING-ODOMETER DISCREPANCY                         .      .
                                                                                                      · · .,    ·
  Explain odometer discrepancy:


                                                                                                               BUYER
      I acknowledge the odometer reading and the facts of the transfer. I certi'{ (or declare) under penalty of perjury under
      the laws of fhe State of California that the foregoing is true and correc .              ·   ·
                                                                                                                    .
      PRINT NAME

                                                                            s
                                                                              . C,   C             ·x
                                                                                                       SIGNATURE                              DATE            DL, ID OR DEALER #

                                                                                                                                                                            �
                                                                                                       SIGNATURE                              DATE

                                                                                                       X
      PRINT NAME                                                                                       SIGNATURE                               DATE           DL, ID OR DEALER #

                                                                                                       X
      MAILING ADDRESS

                                    3 S-h.,) bdl,k.er                                             ,,... .
                                                                                                       CITY

                                                                                                 .J_ (' I/ 1()'£
                                                                                                                                     STATE

                                                                                                                               °t';J6/
                                                                                                                                                ZIP           DAYTIME PHONE#


                                                              SELLER
      I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing
                                                                                                           ·       is true and·
      correct.                                                      .          .                . . .
                                                                                                                                                              . ··=·. :
         C,c \ A--                                                 L>eCA.,\ ��-v\.� · · x
      PRINT NAME                                                                                       SIGNATU,,        /·

.._ PRINTNAME
                                                                                                              [_�
                                                                                                       SIGNATURE
                                                                                                                                                           "'-------
                                                                                                                                                             DL, ID OR DEALER #

�                                                                                                      X
                                                                                         ==--- r. "" "°" � "" '""b,-:-:L""'""'J .l..-
      =pR=1N=T-:-:NAM-:-: """E,----------------h s=  '"'"' ""' ""' = =------------+.::- DA
                                                  1 G NATURE                               TE    D L:. 1D O R DEA ER :!--            .l....-

                                                                                                       X
                                                                                                                                                              DAYTIME PHONE#




� I/We                                                                      P-e 0,. ""'--e �d A-                                 appoint     {<.�Jwon' c/,S$i C. c�,-s
� as my attorney in fact, to omplete all necessary documents, as needed, to transfer ownership as required by law.
ci                                                                    (PRINT NAME[SJ)                                                                    (PRINT NAME(S]}             .


� Signatur                            lu r                    by p.' ·o a     oi ing Power of tto ney                                            DATE
Cl)                                  �
� X
o.. Signature required by person appointing Power of Attorney                                                                                   DATE
       X                                                                                                                                                          EXHIBIT 13
      REG 262 (REV. 2/2007)                                                                                                                                         Page 52

                                                                                                                                                                                         J
